Citation Nr: 0948775	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-02 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral toe 
disorder, claimed as onychomycosis.

2.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 2001 to 
December 2001 and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Waco, Texas (RO).

In his January 2007 VA Form 9, Appeal to the Board of 
Veterans' Appeals, the Veteran indicated that he wished to 
have a videoconference hearing before a member of the Board.  
A September 2009 letter informed him that his hearing was 
scheduled for November 2009 at the RO.  The record reflects 
that the Veteran failed to report for the hearing, and there 
is no indication that the Veteran requested that his hearing 
be rescheduled.  Accordingly, the Board may proceed with 
adjudication of his appeal.

The issue of entitlement to service connection for a 
bilateral toe disorder, claimed as onychomycosis, is 
addressed in the Remand portion of the decision below, and is 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  Allergic rhinitis is currently diagnosed.

2.  The Veteran's service treatment records show a November 
2004 diagnosis of allergic rhinitis.

3.  The probative and persuasive evidence of record relates 
the Veteran's allergic rhinitis to his military service.  



CONCLUSION OF LAW

Allergic rhinitis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that all the evidence in the 
Veteran's claims file has been thoroughly reviewed.  Although 
an obligation to provide sufficient reasons and bases in 
support of an appellate decision exists, there is no need to 
discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire 
record must be reviewed, but each piece of evidence does not 
have to be discussed).  The analysis in this decision focuses 
on the most salient and relevant evidence, and on what the 
evidence shows or fails to show with respect to the appeal.  
The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

The Veteran contends that service connection is warranted for 
allergic rhinitis.  Specifically, he asserts that and 
allergic rhinitis was first diagnosed and treated during his 
active military service, and that he has continued to be 
treated for this disorder through the end of his active 
military service in January 2005, and into the postservice 
period.

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The probative and persuasive evidence of record shows that 
allergic rhinitis first manifested during the Veteran's 
active military service.  Specifically, a November 2004 
treatment record from a military health clinic reflects that 
in November 2004, allergic rhinitis was diagnosed; cetirizine 
(a generic version of Zyrtec) and Flonase was prescribed to 
treat his symptoms.  See also October 2004 reports.  Further 
treatment for rhinitis began in March 2005, within 60 days of 
his January 2005 service separation.  The Veteran was treated 
for multiple episodes of rhinitis from that time through 
December 2007; he was alternately prescribed Claritin for his 
symptoms, and directed to take over-the-counter medications.  
Finally, he has asserted that he has continued to experience 
rhinitis on a chronic basis since that time, and although 
there is no contemporaneous evidence of record to support his 
statement dated after 2007, there is no reason to doubt such 
that the Veteran's statement is credible lay evidence of 
continuing symptomatology.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Moreover, the Board recognizes 
that the presence of a chronic disability at any time during 
the claims process can justify a grant of service connection.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).

Therefore, as the credible evidence of record demonstrates 
that the Veteran had symptoms of allergic rhinitis in 
service, continuous symptomatology since service, and a 
current diagnosis of allergic  rhinitis, the Board finds that 
the credible and probative evidence in this case supports the 
Veteran's claim, and a grant of service connection for 
allergic rhinitis is warranted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

In November 2000, pertinent regulations pertaining to VA's 
duties to notify and to assist were signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.1 02, 3.156(a), 3.159, 
3.326 (2009).  Without deciding whether the notice and 
development requirements of these regulations have been 
satisfied in the present case, adjudication of the Veteran's 
claim for service connection poses no risk of prejudice, 
because action favorable to the Veteran is being taken in 
allowing service connection for the issue on appeal.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for allergic rhinitis is granted.


REMAND

The Veteran's service treatment records reflect that he was 
treated for bilateral toe nail fungus and toenail 
discoloration.  Specifically, records dated from August 2003 
through October 2003 show that the Veteran was diagnosed with 
onychomycosis of the toenails on both feet.  He was treated 
with prescriptions of Lamisil, a topical medication.  
Although the evidence of record does not show that a 
bilateral toe disorder was diagnosed or treated subsequent to 
service, the Veteran has asserted, to include in his August 
2006 notice of disagreement, that he continues to experience 
this problem.  While he lacks the medical training to 
determine that his symptoms constitute a specific medical 
condition (onychomycosis), his lay observations as to the 
discoloration of his toenails are competent evidence that 
such symptomatology exists, and that it is similar to or the 
same as that symptomatology he experienced in service.  
Compare Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992), to Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).  

Under McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or is 
related to service-connected disability; (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
service-connected disability; and (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  The evidence presented in this case is sufficient to 
trigger VA's duty to assist.  There is objective medical 
evidence of onychomycosis in service, lay evidence of current 
toenail symptomatology, and an indication that the two may be 
connected.  Thus, an examination is needed.  Id. at 81.  

Accordingly, the issue of entitlement to service connection 
for a bilateral toe disorder is remanded for the following 
actions:

1.  Make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the etiology of any toe 
disorder found.  The claims folder, 
including a copy of this Remand, must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  Then, the VA examiner must 
provide an opinion, in light of the 
examination findings, service and 
postservice medical evidence of record, 
and the lay statements of record, 
whether any toe disorder found is 
related to the Veteran's military 
service.  The rationale for all opinions 
expressed must be provided.  The report 
prepared must be typed.

2.  Notify the Veteran that it is his 
responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  When the above development has been 
completed, the issue of entitlement to 
service connection for a bilateral toe 
disorder must be readjudicated.  If any 
benefit sought on appeal remains denied, 
an additional supplemental statement of 
the case must be provided to the veteran 
and his representative.  After the 
Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


